Waite, J.
The plaintiff in this case charges the defendant with a trespass in entering upon his farm, and reaping a crop of rye. The grain had been sown, the preceding year, by the defendant, while he occupied the farm under a lease from the plaintiff. He claims the right to enter and gather the crop, in pursuance of the authority to sow it, contained in the lease. This authority is denied by the plaintiff. The words in the lease upon which the defendant relies, are, “ privileged to sow not over ten acres of rye, the crop from which, if threshed on the farm, the straw t© remain for the benefit of the farm.”
There are two kinds of rye known to our farmers; one of which is sown in the Autumn, and the other in the Spring. And the question arising upon this clause in the lease, is, which of the two kinds was intended. If the former, it is not denied but that the tenant might lawfully enter and gather the crop after his term had expired, because it was one that could not be sown and harvested within the year specified in the lease. If the tenant had express authority to sow it, he had implied authority to gather it.
But it is insisted, that the latter kind was intended, because it was a crop that might be raised within the year, and the lease says nothing of any occupation by the tenant after that period.
Winter rye is the kind most commonly raised in this state, and is generally esteemed by far the most profitable. Summer rye is seldom raised, and is rarely considered a valuable*crop. From the general use of the former, and the limited cultivation of the latter, we are inclined to believe, that by the use of the term “ rye” alone in the lease, our farmers would understand it as meaning Winter rye; and if the other kind was intended, a more specific description would be required.
But it is not necessary to place the case upon that ground ; for there are other expressions in the lease, that more clearly *62indicate the kind intended. In the first place, there is no re.striction placed upon the tenant with respect to the cultivation of any other Summer crop, except what may arise from the obligation to improve the farm according to the rules of good husbandry. He was at liberty to plant corn and potatoes, and sow barley, oats and Summer wheat, as he pleased ; and we can discover no sufficient reason for a restriction as to the cultivation of one Summer crop, and not of the others. But if Winter rye was intended, it was very proper that he should be restricted as to the quantity of ground he might sow, that the landlord might not be prejudiced in the occupation of his farm the succeeding year.
Again, the right to sow rye is spoken of as a privilege. It is difficult to see how it could be such, if the tenant was merely restricted in the use of the farm during the term. But if it was intended to authorise him to sow that which would not come to maturity within the year, but must be gathered after-wards, then the grant would indeed be a privilege, which the tenant would not have without that clause in the lease.
Further, it is provided, that if the crop is threshed upon the farm, the straw shall remain for the benefit of the farm. What difference could it make with the landlord whether a Summer crop was threshed, during the term, upon the farm, or elsewhere? And why should he require that the straw should remain, in the one case, and not in the other? And again, why this stipulation with respect to the straw of rye, and not of oats and barley ? The tenant had the entire use of the farm during the year, and could thresh his other grain where he pleased, and dispose of the straw as he thought proper.
But if the tenant had the privilege of raising a crop which he might wish to store and thresh upon the farm, after his term expired, it might be reasonable that the landlord should receive some remuneration for the trouble and inconvenience occasioned thereby ; and the straw of the crop might not be more than a fair equivalent. At any rate, it was optional with the tenant to take benefit of that stipulation, at the price agreed, or carry the crop from the farm and thresh it elsewhere.
Upon the whole, we think the fair construction of the lease is this; that the tenant was to have the entire use of the farm for one year, and might raise thereon any crop, not inconsistent with good husbandry, which would come to maturity with*63in that period, with the further privilege of sowing not exceed-i ‘ r o o ingten acres of Winter rye, to be gathered after the of the term, and removed from the farm or threshed upon it, at a stipulated price, — at the option of the tenant.
We are, therefore, of opinion, that the decision of the judge on the circuit was right, and that no new trial should be granted.
In this opinion the other Judges concurred, except ChuRCh, J., who was absent.
New trial not to be granted.